DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11, and 18 – are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (10,214,916) in view of Boo (10,017,948).
1.	Schulte discloses a set of similar or essentially identical building panels, comprising:
a first mechanical locking system (9 and the projection above 9 on panel 2, Fig. 2) at respective parallel and opposite third and fourth edges (13,14) being long edges of the panel, the first mechanical locking system configured to cooperate for horizontal and vertical locking between two adjacent building panels, and 
a second locking system (9 and the projection above 9 on panel 2, Fig. 1 or 7) at respective parallel and opposite first and second edges, configured to cooperate for horizontal and vertical locking of two adjacent building panels 
wherein an upper edge portion of one of the third edge or fourth edge, comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position (Fig. 2 shows such first upper and lower lips represented by upper and lower projections located at the upper edge),
wherein an upper edge portion of one of the first or the second edge comprises a second lower lip portion configured to cooperate which a second upper lip portion of an upper edge portion of the other of the first and second edge of an adjacent panel when said first and second edges are assembled in locking position (Fig. 7 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).
Schulte clearly appears to teach the first lower lip portion is continuous with the second lower lip portion based on the general understanding of the mode of operation of Schulte and similar floor panels and because as shown in the figures, both lower lip portions are at the same height, and Schulte also teaches that it is old in the art for panels to “have continuous grooves on a longitudinal side and on an end side, and on the respectively opposite longitudinal side or end side continuous tongues”, col. 1, lines 24-27. However, Schulte does not expressly teach the first lower lip portion is continuous with the second lower lip portion. Boo teaches continuous lips as shown at least in Figs 7A and 7B, the figures being devoid of a line at the corner indicating discontinuity and in any case, continuous meaning “without interruption”, websters.com, as the lips are clearly shown, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Schulte first and second lower lip portions to be continuous for ease of panel system assembly. 
3.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the lip portions each comprise a planar horizontal surface (Figs. 2 and 7). 
5.	Schulte in view of Boo discloses the set according to claim 1, Boo further teaching the lip portions continuously define a datum plane because as shown in Fig. 7 there is a horizontal plane where they meet. 
6.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching the lower lips are contiguous such as to extend continuously along the third or fourth edge and the first or second edge, and the upper lips are contiguous with each other such as to extend continuously along the other of the third or fourth edge and the other of the first or second edge at least because, as shown in Figs. 1-2, the lips are in direct contact (contiguous) and extend continuously along the claimed edges, “continuous” lower lip portions understood to mean the lower lip portions are continuous, or continue uninterrupted, in the vertical direction at the junction of the lower lips, and as such, because Figs. 1-2 appear to indicate the lips are coplanar, Examiner contends that Schulte teaches the claimed lower and upper lip continuous contiguity. 
Should Applicant disagree that Schulte teaches the claimed structure, Examiner indicates that Boo teaches the claimed lip structure, as lip portions ll1/ul1 and ll2/ul2 are coplanar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Schulte to have the claimed lip structure for ease of panel assembly. 
    
    PNG
    media_image1.png
    382
    425
    media_image1.png
    Greyscale

Boo (Annotated Fig. 7A)
7.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the first upper lip portion is configured to bear on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system (Fig. 2 shows that the first upper lip portion bears on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system because the first upper lip is on top).
8.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the second upper lip portion is configured to bear on the second lower lip portion when adjacent panels are assembled in locking position by means of the second 
9.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein the first and second locking systems each comprises a locking tongue (19 and 28) and a tongue groove, wherein said lip portions are disposed between a respective of said locking tongue or tongue groove and the front surface of the panel (Figs. 1-2).
10.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge, each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend inwards towards a centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such structure on the second and fourth edges for addition relief and easier assembly. 
11.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend outwards away from the centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion).
18.	Schulte in view of Boo discloses the set according to claim 1, Schulte further teaching wherein at least one pocket is formed between the first edge of a panel and the second edge of an adjacent panel when the panels are configured in assembled position, said pocket configured to receive a sealant (as shown in Fig. 2, there is vertical portion 17, then below that an angled relief portion forming a pocket). 
Claims 13-15 – are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Boo and in further view of Pervan (8,419,877). 
13.	Schulte in view of Boo discloses the set according to claim 1, Boo further teaching wherein the panel comprises a surface layer (“cover layer”), but does not expressly disclose that the surface layer comprises a binder. Pervan discloses that it is old in the art to use a binder (19) in a layer (col. 8, lines 47 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include a binder in Schulte for surface layer strength and wear resistance.
14.	Schulte in view of Boo and Pervan discloses the set according to claim 13, Pervan further teaching wherein said binder has a penetration depth into a core of the panel in a direction transverse the front surface (col. 8, lines 47 55). 
15.	Schulte in view of Boo and Pervan does not expressly disclose the penetration depth extends to and including at least part of the lip portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the penetration depth to extend to and include at least part of the lip portions to “increase moisture resistance (col. 8, line 62).
Claim 19 – is rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Boo and in further view of Hannig (8,375,672)
19.	The references do not expressly disclose the pocket extends vertically below the first and second lower lip portions. Hannig, Fig. 4, teaches a pocket 19 extends vertically below a lip portion (the portion directly above 19 is essentially a lip).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pocket to extend vertically below (instead of above) the first and second lower lip portions to allow more panel edge surface contact area while still providing a space for sealant.
In addition, this limitation appears to be a matter of design choice, as the pocket is disclosed as being either below, above, or both above and below the lip portions. 

Response to Arguments
Page 8
Regarding the drawings, while Fig. 5B still clearly does not expressly show continuous lower lip portions because there is insufficient detail to show such fine structure (continuous lower lip portions understood to mean the lower lip portions are continuous, or continue uninterrupted in the vertical direction, at the junction of the lower lips), such corner lip continuity is so common in the art that it is not necessary to show it in a drawing. 
Page 9
In response to Applicant's argument that “The Office recognizes that Schulte fails to disclose that the first lower lip portion is continuous with the second lower lip portion”, more accurately, the Office recognizes that Schulte fails to expressly disclose that the first lower lip portion is continuous with the second lower lip portion. 
Applicant’s support for the limitation reciting continuous lower lips is the same as the support provided by Schulte in view of Boo except that the adjective “continuous” is not expressly used. Just as Applicant refers to Figs. 5B, 6, and 7 (see page 8 of remarks) as showing continuous lower lips, Schulte Figs. 1 and 2 and Boo Fig. 7 are analogous to Applicant’s Figs. 5B, 6, and 7, respectively. 
Regarding the argument that “the disclosures in Schulte and Boo would have suggested to an ordinarily skilled artisan that their respective systems are sufficiently easy to assemble”, Examiner agrees. That is because Schulte clearly, but not expressly, teaches continuous lower lips. The ease of assembly motivation to combine Boo with Schulte is meaningful only to the degree that Schulte does not expressly teach continuous lower lips, and as such, the ease of assembly provided is the enhanced ease due to the Boo continuous lip structure being incorporated into Schulte. 
Page 10
Initially, Examiner notes that at the top page, “Boo in view of Schulte” should apparently be --Schulte in view of Boo--. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner has taken into account only knowledge which was within the level of ordinary skill in the art of flooring panels at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  
Finally, and importantly, while Applicant has no burden to show teaching away from non-contiguous lower lips, Examiner notes that Applicant never argues that Schulte does not teach contiguous lower lips continuously extending along the claimed edges or that there is any teaching away from such structure. This is significant to the extent that Applicant’s arguments as to patentability rely heavily on the claimed lower/upper lip structure.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                       

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633